12 So.3d 287 (2009)
Andres PAVON, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D07-2323.
District Court of Appeal of Florida, Third District.
June 10, 2009.
Carlos J. Martinez, Public Defender, and Colleen Brady Ward, Assistant Public Defender, for appellant.
Bill McCollum, Attorney General, and Lunar Claire Alvey, Assistant Attorney General, for appellee.
Before GERSTEN, C.J., and WELLS and SUAREZ, JJ.
SUAREZ, J.
Defendant appeals a final judgment of conviction and sentence after a jury trial. The defendant was charged by information with three counts of robbery using a deadly weapon or firearm and one count of false imprisonment, and he was convicted of robbery with a firearm. The defendant filed a motion to suppress his confession and evidence obtained from the search of his car and apartment, which, after an evidentiary hearing, was denied by the trial court. We affirm.
On a motion to suppress, the trial judge's role is to weigh the credibility of the witnesses and resolve the evidentiary conflicts. See Parlee v. State, 899 So.2d 458 (Fla. 5th DCA 2005). The record shows that the judge, with clarity, found the defendant's confession and the consent to the inspection of his vehicle and apartment to be voluntary by a preponderance of the evidence. Therefore, the confession and evidence were rightfully admitted, and the denial of the motion to suppress was not error. See Dillow v. State, 884 So.2d 508 (Fla. 2d DCA 2004).
Affirmed.